Citation Nr: 1316224	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  08-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an apportionment of compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a former spouse of the Veteran and custodian of his children C.L.B., B.T.B., and B.M.B.  Records show the appellant and the Veteran divorced in August 2007.  The Veteran served on active duty from September 1973 to September 1976 and from February 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequent adjudications addressed in a supplemental statement of the case are construed as addressing the apportionment issues of the appellant as the Veteran's spouse prior to August 2007 and as the custodian of the Veteran's minor children before and after August 2007.

The Board notes the appellant appeared at a hearing at the RO before RO personnel in December 2008.  VA records also show she was notified of a scheduled video conference hearing before the Board in March 2013, but that she failed to report.  Her request for a Board hearing is, therefore, considered as having been withdrawn.  38 C.F.R. § 20.704(d) (2012).  The Veteran has requested a videoconference hearing with the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The appellant and the Veteran were notified of the duties to assist and of the information and evidence necessary to substantiate the apportionment claim in January 2007.

There are special procedural requirements for simultaneously contested claims, such as apportionment.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2012).  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case.  38 C.F.R. § 19.101 (2012).  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2012).  

A party to a simultaneously contested claim may file a brief or argument in answer to a substantive appeal filed by another contesting party.  Any such brief or argument must be filed with the agency of original jurisdiction within 30 days from the date the content of the substantive appeal is furnished.  38 C.F.R. § 20.502 (2012).  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713 (2012).

A review of the available record shows the appellant appeared at a December 2008 hearing before the RO, but that the Veteran did not attend the hearing and there is no indication that he or his representative were notified of the hearing.  The Board finds that corrective action is required to provide the Veteran with a copy of the transcript of the December 2008 hearing and the opportunity to submit a written response.  The Veteran should also be schedule for the videoconference hearing before the Board that he requested in November 2012.  The Veteran was not provided notice of the scheduled March 2013 Broad hearing scheduled for the Appellant, which she did not attend.  

The appellant's service representative in an April 2013 brief noted that the record appeared to indicate that an apportionment to the appellant has been awarded effective, December 8, 2008.  A March 2010 supplemental statement of the case addressed the issue on appeal as entitlement to an apportionment prior to December 8, 2008, without indication of any specific apportionment award.  The Board notes there is no evidence in the available claims file or Virtual VA record as to the current status of the claim for apportionment and whether an apportionment is being paid, and if so, as of what date and in what amount.  Therefore, appropriate action must be taken to associate all records related to any apportionment payments provided to the appellant since her claim in March 2006.  

The Board further notes that the appeal was last addressed in a March 2011 supplemental statement of the case, but that in December 2010 the appellant reported she had not received any support payments from the Veteran since September 2010.  There is no indication whether any such payments have been made since then and the Board finds that the parties should be requested to provide updated financial information and evidence as to any support payments made after September 2010.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a copy of the transcript of the December 2008 hearing and notify him that he can submit a written response.  

2.  Obtain all records associated with any apportionment payments made to the appellant from the Veteran's VA compensation benefits since March 2006.

3.  Request that the appellant and the Veteran provide updated financial information, to include any information concerning support payments made after September 2010.  

4.  Then readjudicate the claim.  Issue a supplemental statement of the case to both parties and allow the appropriate time for response.

5.  Schedule the Veteran for a videoconference hearing before the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


